Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 FOR IMMEDIATE RELEASE Javelin Pharmaceuticals, Inc. Reports First Quarter 2009 Results and Corporate Highlights CAMBRIDGE, Mass., May 7, 2009 (BUSINESS WIRE) Javelin Pharmaceuticals, Inc. (NYSE Amex: JAV - News), a leading developer of novel acute care pain products, today reported its unaudited financial results for the first quarter ended March 31, 2009. Financial highlights for the three months ended March 31, 2009: v Ended the first quarter with $17.3 million in cash, cash equivalents and long-term investments v Net loss increased to approximately $14.8 million, or $0.24 per share, in the first quarter of 2009 from approximately $9.8 million, or $0.20 per share, in the first quarter of 2008 v Non-cash stock based compensation expense for the three months ending March 31, 2009 was approximately $0.7 million, or $0.01 per share, as compared to $0.8 million, or $0.02 per share impact on operations for 2008 v In January we signed a License and Commercialization agreement with Therabel Pharma NV (Therabel) to sell Dyloject ® in the U.K. and Europe. As a result of the transaction, in February 2009, we received an upfront payment of $7.0 million and in April 2009, we received approximately $1.7 million for the sales of our existing Dyloject inventory to Therabel. Moreover, the partnering agreement also provides for the potential of up to $59.5 million sales and regulatory milestones payments and royalties on sales of Dyloject in the U.K. and EU. Financial Performance For the first quarter ended March 31, 2009, we recorded product revenue of approximately $188 thousand consisting entirely of sales of Dyloject to hospitals in the U.K. Dyloject sales for the quarter were recorded from January 1, 2009 through February 7, 2009, the closing date of the Therabel transaction. In the first quarter of 2008, product revenue was approximately $66 thousand. As a result of licensing our U.K. and EU marketing rights of Dyloject to Therabel, we do not expect to generate any additional product revenue beyond the sale of our existing inventory to Therabel in 2009. Javelin recognized partner revenue consisting of product sales and amortization of partner milestone payments related to our transaction with Therabel. For the three months ended March 31, 2009, we recorded $1.7 million in product sales to Therabel and recorded $0.2 million in amortization of partner milestone payments, which represents the portion of the $7.0 million upfront fee which was recorded as deferred revenue and is being recognized on a straight-line basis over our estimated performance period under the agreement, which we expect to extend through November 2014. Javelin did not record any partner revenue over the similar period in 2008. For the three months ended March 31, 2009, our cost of product revenues was approximately $1.9 million, as compared to approximately $50 thousand over the similar period in 2008. Research and development expenses for the three months ended March 31, 2009 were $11.8 million as compared to $5.7 million for the same period in 2008. Total research and development expenses increased due to increased clinical trial expenses for Dyloject and Ereska TM of $7.4 million as well as additional consulting, regulatory and other costs. This amount was offset by a decrease in manufacturing-related costs of approximately $1.2 million over the comparative period as expenses in the first quarter of 2008 included the costs related to the scale up and validation of our secondary supplier of
